Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
IDS received 6/9/2021 has been entered.
Priority
This application is a DIV of 15/193,397 (filed 6/27/2016) PAT 10273456 which is a DIV of 14/110,076 (filed 12/20/2013) PAT 9402866 which is a 371 of PCT/US12/032551 (filed 4/6/2012) which claims benefit of 61/541,793 (filed 9/30/2011) and claims benefit of 61/472,952 (filed 4/7/2011).

Election
Applicant’s election with traverse of Group I in the reply filed on 11/13/2020 is acknowledged. The traverse is based on the argument that Group I and II inventions are intertwined. This is not found persuasive for the reasons of record (see requirement for restriction dated 7/14/2020). 
Claims 7-13 (drawn to nonelected invention) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim. 
Claims 1-6 and 14-15 are under examination. 

Maintenance of Rejections:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
s 1-6 and 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shimizu (Transfusion, 1993, 33(4):304-310) in view of Holme (Cryopreservation and low temperature biology in blood transfusion, 1990, 119-127).
Shimizu teaches a platelet additive solution (title and abstract). For claims 1-5 and 14-15: the reference teaches a synthetic aqueous solution (page 305, right column, 1st full paragraph++) comprising: 90 mM sodium chloride, 23 mM sodium acetate, 9 mM phosphate, 3 mM magnesium chloride, 5 mM potassium chloride, 8.4% sodium bicarbonate and 23.5 mM glucose. For claim 3, Shimizu teaches up to about 10% plasma (page 308, Fig. 5), between 6% (read as about 5% for claim 5) and 12.5% (page 307, right column, 2nd full paragraph, line 6++).
Shimizu does not explicitly teach sodium citrate as recited in claims 1, 3 and 14, up to 1% plasma as recited in claim 6, about 10-20 mM sodium bicarbonate as recited in claims 14-15. 
However, Holme teaches adding citrate (such as sodium citrate, page 120, Table 1) to the solution to sustain normal energy metabolism and to prevent pH fall and clumping with storage beyond 3 days (page 121, 1st full paragraph, line 5++) and sodium bicarbonate at ~10-23 mM (page 120, Table 1).
For Claims 1, 3 and 14-15 concerning the concentration ranges of different components (such as 10 mM to 25 mM of sodium bicarbonate) in the additive solution and the concentration of plasma, it would have been obvious to optimize the concentrations of different components in the additive solution and achieve plasma-free storage of platelet concentrates (Holme, page 119, 1st paragraph++). 
Also, MPEP 2144.05: "Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).

 In the instant case, concentration ranges of different components in the additive solution and the concentration of plasma up to about 1% are obvious over the cited references, which is “close enough” (Shimizu teaches 6% plasma, page 307, right column, 2nd full paragraph, line 6++) and the reference (Holme) provide motivation to achieve/obtain desirable platelet product with high concentration/stability and low plasma content.

A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach platelet additive solution and Holme teaches adding citrate (such as sodium citrate, page 120, Table 1) to the solution to sustain normal energy metabolism and to prevent pH fall and clumping with storage beyond 3 days (page 121, 1st full paragraph, line 5++). 
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach platelet additive solution and adding sodium citrate and optimize the concentration of different components in the solution, etc. is routine and known in the art.  

Response to Argument
Applicant’s arguments filed 6/9/2021 have been fully considered but they are not persuasive.
Applicant argued that neither Shimizu nor Holme includes components present in the aqueous solutions of claims 1 and 3 because they do not include certain components (or at the concentrations) recited in the claims.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is the examiner’s position that both Shimizu and Holme teach solutions of platelets storage and Shimizu does not explicitly teach sodium citrate as recited in claims 1 and 14 and Holme is cited for the teaching of sodium citrate (page 120, Table 1) in the solution wherein the combination of glucose, sodium bicarbonate (at ~10-23 mM, page 120, Table 1, which is within the range of claim 14) and citrate were necessary to sustain normal energy metabolism and to prevent pH fall and clumping with storage beyond 3 days (page 121, 1st full paragraph, line 5++). Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to include citrate in combination with glucose and sodium bicarbonate and other components at optimized concentrations with reasonable expectation of success to obtain platelets storage solution with high stability.

Conclusion
No claim is allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BIN SHEN/Primary Examiner, Art Unit 1653